DETAILED ACTION
Claims 1-30 are considered in this office action. Claims 2, 13, 17-19 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joel Bradley on 09/10/2021.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions and listings of claims in the subject application.

1. 	(Currently Amended) A method comprising:
receiving input information from a student driver indicating a first type of driving activity;
generating, by an autonomous vehicle, a plan for performing the first type of driving activity during a first training session;
receiving, by the autonomous vehicle, instructions from the student driver for performing the first type of driving activity during the first training session;
storing, by the autonomous vehicle in memory, a log of a driving performance during the first training session and the plan, the plan including ground truth data relating to how the autonomous vehicle would perform the first type of driving activity;
determining that a difference between the instructions provided by the student driver and a predetermined ideal path or behavior is greater than a threshold amount during a first time period;
switching, based on the determination that the difference is greater than the threshold amount, from a manual driving mode to an autonomous driving mode to autonomously navigate the autonomous vehicle to a parked position; and
presenting, subsequent to autonomously navigating the autonomous vehicle to the parked position, a video playback of [[the]] a portion of the log associated with the first time period to the student driver.

2. 	(Previously Presented) The method of claim 1, further comprising providing visual feedback to the student driver on a head-up display regarding a driving performance of the student driver, wherein the visual feedback corresponds to a deviation of a current location of the autonomous vehicle within a driving lane of an environment from an ideal location of the autonomous vehicle within the driving lane.

3. 	(Canceled) 

4. 	(Currently Amended) The method of claim 2, wherein the visual feedback further comprises displaying 

5-6. 	(Canceled) 

7. 	(Currently Amended) The method of claim [[6]] 1, further comprising sending, by the autonomous vehicle, the log to a computing device accessible by the student driver off-board the autonomous vehicle, wherein the log includes video playback of portions of the first training session where the instructions deviated from the plan by a threshold amount.

8. 	(Previously Presented) The method of claim 1, further comprising monitoring, by the autonomous vehicle, one or more biological functions of the student driver, and determining, based on the one or more biological functions, a stress level of the student driver.

9. 	(Canceled) 

10. 	(Previously Presented) The method of claim 8, further comprising executing, by the autonomous vehicle, the plan when the autonomous vehicle determines that the stress level is above a threshold.

11-16. 	(Canceled) 

17. 	(Currently Amended) A system comprising:

a an 
memory operably connected to the 
receive input information from a student driver indicating a first type of driving activity;

generate, during a 
analyze, during the training session, instructions received from the student driver for navigating the section of road based on the first type of driving activity 
store a log of a driving performance during the training session and the plan, the plan including ground truth data relating to how the autonomous vehicle would perform the first type of driving activity;
determine that a difference between the instructions provided by the student driver and a predetermined ideal path or behavior is greater than a threshold amount during a first time period;
switch, based on the determination that the difference is greater than the threshold amount, from a manual driving mode to an autonomous driving mode to autonomously navigate the autonomous vehicle to a parked position; and
present, subsequent to autonomously navigating the autonomous vehicle to the parked position, a video playback of [[the]] a portion of the log associated with the first time period to the student driver.

18. 	(Previously Presented) The system of claim 17, wherein the software is further programmed to monitor one or more biological functions of the student driver and determine a stress level of the student driver based on the one or more biological functions.

19. 	(Canceled) 

20. 	(Currently Amended) The system of claim 18, wherein the software is further programmed to execute 

21.	(Previously Presented) The method of claim 2, wherein the visual feedback includes a first artifact and a second artifact, the first artifact and second artifact being superimposed over a road external to the autonomous vehicle through the head-up display, the first artifact corresponding to an actual path of the autonomous vehicle, and the second artifact corresponding to an ideal path of the autonomous vehicle.

22.	(Previously Presented) The method of claim 1, further comprising:
receiving input information from a student driver indicating a second type of driving activity;
generating, by an autonomous vehicle, a second plan for performing the second type of driving activity during the first training session or a second training session;
receiving, by the autonomous vehicle, instructions from a student driver for performing the second type of driving activity during the first training session or the second training session;
implementing, by the autonomous vehicle, the instructions when the autonomous vehicle 
determines that doing so would be safe and legal; and
executing, by the autonomous vehicle, the second plan when the autonomous vehicle determines that implementing the instructions would not be safe and legal.
	
23.	(Previously Presented) The method of claim 2, further comprising:
	receiving a request for additional visual feedback from the student driver; and
	providing the additional visual feedback to the student driver on the head-up display.

24.	(Previously Presented) The method of claim 1, wherein the plan is calibrated based on a geographic location of the autonomous vehicle.

25.	(Previously Presented) The method of claim 1, wherein executing the plan further comprises initiating autonomous control of only some functions of the autonomous vehicle.

26.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions, that when executed by a 
receiving input information from a student driver indicating a first type of driving activity;

receiving, by the autonomous vehicle, instructions from the student driver for performing the first type of driving activity during the first training session;
storing, by the autonomous vehicle in memory, a log of a driving performance during the first training session and the plan, the plan including ground truth data relating to how the autonomous vehicle would perform the first type of driving activity;
determining that a difference between the instructions provided by the student driver and a predetermined ideal path or behavior is greater than a threshold amount during a first time period;
switching, based on the determination that the difference is greater than the threshold amount, from a manual driving mode to an autonomous driving mode to autonomously navigate the autonomous vehicle to a parked position; and
presenting, subsequent to autonomously navigating the autonomous vehicle to the parked position, a video playback of [[the]] a portion of the log associated with the first time period to the student driver.

27. 	(Currently Amended) The non-transitory computer-readable medium of claim 26, wherein the computer-executable instructions further cause the 
providing visual feedback, wherein the visual feedback includes an artifact displayed on a lane marker of a lane of the autonomous vehicle, wherein the artifact lights-up or flashes based on the autonomous vehicle deviating to within a threshold distance from the lane marker.

28. 	(Previously Presented) The non-transitory computer-readable medium of claim 27, wherein the visual feedback further comprises a display, by a head-up display from a perspective of the student driver, of a bounded box around a traffic sign.

29. 	(Previously Presented) The non-transitory computer-readable medium of claim 28, further comprising storing, by the autonomous vehicle in memory, a log of the driving performance and the plan, the plan including ground truth data relating to how the autonomous vehicle would perform the first type of driving activity.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668